OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on October 15, 1958 in the Second Department. He was convicted on a plea of guilty of grand larceny in the third degree (Penal Law, § 155.30), a class E felony, in Supreme Court, New York County, on February 27, 1978 and sentenced to a term of 60 days imprisonment and 4 years 10 months probation. Having been convicted of a felony in the courts of this State, respondent has ceased to be an attorney. (Judiciary Law, § 90, subd 4; Matter of Ginsberg, 1 NY2d 144.) Upon motion of the Committee on Grievances, respondent’s name should be stricken from the roll of attorneys of this State.
*552The motion is granted and the respondent’s name should be stricken from the roll of attorneys.
Murphy, P. J., Silverman, Evans, Lane and Markewich, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.